 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0128-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ROOSEVELT RONEE BOHANNON II,                       DATE: November 19, 2019
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 19, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 December 3, 2019, and to exclude time between November 19, 2019, and December 3, 2019, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes reports, photographs, and video and audio recordings. All of this discovery has been

27          either produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to consult with his client, prepare


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        pretrial motions, review discovery with his client, discuss strategy, and otherwise prepare for

 2        trial.

 3                 c)    Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6                 d)    The government does not object to the continuance.

 7                 e)    Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                 f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of November 19, 2019 to December

12        3, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

13        Code T4] because it results from a continuance granted by the Court at defendant’s request on

14        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15        best interest of the public and the defendant in a speedy trial.

16        //

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 12, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MICHAEL W. REDDING
 9                                                           MICHAEL W. REDDING
                                                             Assistant United States Attorney
10

11
     Dated: November 12, 2019                                /s/ DOUGLAS BEEVERS
12                                                           DOUGLAS BEEVERS
13                                                           Counsel for Defendant
                                                             ROOSEVELT RONEE
14                                                           BOHANNON II

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 12th day of November, 2019.

19
                                                          /s/ John A. Mendez
20                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
